Appellant complains because the original opinion fails to make mention of his 2d 3rd, 4th, 5th, 6th, 7th and 8th assignments of error as set forth in his brief. All these assignments relate to the court's charge and alleged errors therein. We note that appellant filed no objections nor exceptions to the court's charge at the time of the trial, but seemed to have been content therewith at such time. In order for it to be incumbent upon us to consider these assignments of error relative to the court's charge, they should have been based upon some objections thereto made at the proper time. None are found in the record, and we therefore do not feel impelled to write upon such assignments set forth for the first time in the brief.
Appellant does complain of the evidence, however, and says that same is insufficient to show the age of the prosecutrix to have been under eighteen years. He quotes from numerous decisions laying down the cardinal doctrine that "If, in a criminal trial, there be evidence which presents an issue favorable to the defendant, the trial court should not disregard it." Burkhard v. State, 18 Texas Crim. App. 599. Again: "The theory of the State, and that of defendant, if supported by any evidence, should be presented in a charge by which these theories are clearly made prominent to the jury." Davis v. State, 10 Texas Crim. App. 31.
We have no controversy about the above rule with appellant. The only difficulty we do have is that there was no issue made relative to this young lady's age. She said she was sixteen years of age, and was not even cross-examined on that statement. The appellant, when he brought the grip to the lady's car, told the lady, who picked up the prosecutrix after she had gotten out of appellant's car, that "he made a mistake about this little girl."
Mrs. Callahan, who picked the little girl up and took her to town, was passing appellant's car and heard somebody screaming, and said "Stop, there is a little girl screaming." Appellant took the stand and nowhere in his testimony does he say or intimate that prosecutrix's age was other than what she said. There must first be an issue before the court would be required to charge thereon. We think this case was properly decided in the original opinion.
The motion is overruled. *Page 507